Citation Nr: 1120313	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for callouses of the feet with bilateral pes planus, degenerative joint disease of both feet and bilateral hammertoes.

2.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for increased ratings for his service-connected disabilities. 

The Veteran's substantive appeal shows he requested a travel board hearing.  In July 2009, he withdrew his request for a hearing before a Veterans Law Judge.  

The issue of entitlement to an earlier effective date for an award of a total rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is manifested by callouses, pes planus and hammertoes for which he wears orthotics.  

2.  There is no evidence of pronation, malalignment, extreme tenderness of the plantar surfaces or spasm of the tendo Achillis.  

3.  The Veteran's low back disability is manifested by pain and limitation of motion.

4.  There is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or of the entire spine or of intervertebral disc syndrome requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for callouses of the feet with bilateral pes planus, degenerative joint disease and hammertoes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice provisions of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are established, and the type of evidence which impacts those determinations.  In addition, this letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities. 

In addition, the June 2008 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  This letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records and VA examination reports.  This evidence, along with the lay statements of record, is adequate for rating purposes. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


	I. Bilateral Foot Disability

A maximum 50 percent rating will be assigned for bilateral acquired flatfoot which is pronounced, that is, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R 4.71a, Diagnostic Code 5276.

Hammertoe of a single toe is rated as noncompensable.  Unilateral hammertoe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010).

Initially, the Veteran was service-connected for calluses of the feet and assigned an initial 10 percent rating, effective January 14, 1961.  This rating remained unchanged until it was increased to 30 percent, effective May 31, 2001.  By an October 2007 rating decision, the Veteran's bilateral foot disability was recharacterized as callouses of the feet with bilateral pes planus, degenerative joint disease of both feet and bilateral hammertoes and a 50 percent rating was assigned, effective October 13, 2005.  The 50 percent rating in effect for callouses of the feet with bilateral pes planus and hammertoes are the maximum schedular rating for this disability.  The Board notes the criteria for the 50 percent rating include marked pronation and extreme tenderness of the plantar surfaces of the feet.  The Board observes that neither the July 2008 nor the October 2009 VA examination demonstrated claw feet, pronation or misalignment.  In addition, there was no indication of spasm of the tendo achillis.  The Veteran complained of redness, pain while standing, walking and at rest, and lack of endurance and fatigability while standing and walking.  Since his discharge from service the Veteran has been wearing orthopedic shoes with orthotic arch supports.  He uses a cane.

The Veteran's representative argues that a separate evaluation should be assigned for the hammertoe deformity.  However, while the VA examinations confirm the Veteran has seven hammertoes of many toes, hammertoe deformity is not present on all toes.  Thus, a separate compensable evaluation for hammertoes is not warranted.  

The Board concludes the objective medical findings on examination are of greater probative value than the Veteran's subjective allegations regarding the severity of his bilateral foot disability.  In sum, the preponderance of the findings is against an increased rating.

	II. Lumbar Spine 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Effective September 26, 2003, the schedular criteria allow a spinal disability to be rated by combining under 38 C.F.R. § 4.25 (2010) separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other associated disabilities, whichever method results in the higher evaluation.  Although the October 2009 VA examiner indicated that there was right neuroforaminal stenosis at L4-L5 with sensory radiculopathy, a January 2009 VA neurology clinic consult note that the Veteran has dysesthesias predominantly in both lower extremities with the most likely cause is glucose intolerance.  Therefore, the Board finds that a separate neurological rating is not warranted. 

The revised spine rating criteria, Diagnostic Codes 5237 for lumbosacral strain, 5242 for degenerative arthritis of the spine, and 5243 intervertebral disc syndrome of the spine provide ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease follow.  A maximum 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine.  

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran is currently receiving the maximum schedular evaluation for the lumbar spine based on limitation of motion.  In order to assign an increased rating, the record must establish unfavorable ankylosis of the lumbar spine or of the entire spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the low back.  Thus, a determination that he has ankylosis is precluded.  

Since the Veteran is already receiving the maximum disability rating available for the low back based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  The Board also points out that no additional limitations were reported following repetitions of the range of motion.  

The Board acknowledges the Veteran asserts he experiences incapacitating episodes involving his low back.  He concedes, however, that he does not see a physician when his low back condition flares.  The Veteran stated during the July 2008 VA examination that he has a flare-up of his low back disability about every two to three weeks, and that he stays in bed during such times.  He added, however, that he stays in bed until the pain passes, and he does not consult a physician.  There is, accordingly, no basis on which a higher rating may be assigned under the provisions of Diagnostic Code 5243 (2010), which requires the presence of intervertebral disc syndrome and bed rest prescribed by a physician.  

The evidence supporting the Veteran's claim consists of his statements.  The Board concludes the objective medical findings of record are of greater probative value than the Veteran's subjective allegations regarding the severity of his low back disability.  In sum, there is no basis on which an increased rating may be assigned.  

	III. Other Considerations

The Board has also considered whether the Veteran's service-connected bilateral foot and low back disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the currently assigned schedular ratings reasonably describe the Veteran's disability level and symptomatology and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence of record; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  During the appeal period, the Veteran has not been hospitalized for his bilateral foot and low back disabilities.  Moreover, the Board acknowledges that the October 2009 VA examiner found that Veteran's foot and low back disabilities will not permit any labor work, regardless of how light, adding that he was not able to satisfactorily perform in a sedentary job due to back pain which diminished his productivity and concentration related to prolonged sitting.  Consequently, the RO determined that a total rating based on individual unemployability was warranted and therefore the Veteran is adequately compensated for his bilateral foot and low back disabilities.  Thus, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).











(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 50 percent for callouses of the feet with bilateral pes planus, degenerative joint disease and hammertoes is denied.

A rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


